IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00283-CV

EVERETT A. LAAS
AND ANNIE K. LAAS,
                                                             Appellants
v.

THEODORE R. KEHTEL
AND JENNIFER C. KEHTEL,
                                                             Appellees



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. O-12-00496


                           MEMORANDUM OPINION

       On September 21, 2018, the Clerk of this Court notified Appellants that the $205

filing fee in this cause was past due and that the appeal would be dismissed if Appellants

did not either establish the right to proceed without payment of costs or pay the filing fee

within fourteen days of the date of the letter. No response has been received from

Appellants. Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 24, 2018
[CV06]




Laas v. Kehtel                                                Page 2